Citation Nr: 1341312	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  11-00 144A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1. Entitlement to service connection for a right knee disability.

2. Entitlement to an initial evaluation in excess of 10 percent for a left knee disability.


REPRESENTATION

Appellant represented by:	New Hampshire Office of Veterans Services


ATTORNEY FOR THE BOARD

C. E. de Jong, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1979 to March 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the RO in Manchester, New Hampshire, which granted service connection for a left knee condition and assigned a 10 percent rating effective July 14, 2008, and denied service connection for a right knee condition.  

The Board notes that the Veteran has also filed a claim of entitlement to service connection for a back condition, as secondary to his service-connected left knee condition.  However, as the Veteran has not initiated an appeal of the RO's decision on this claim, it is not before the Board at this time.

In October 2013, the Board granted advance on docket status to this appeal due to financial hardship.  See 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and VBMS systems to insure a total review of the evidence. 

The issue of entitlement to an initial evaluation in excess of 10 percent for a left knee condition is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran's right knee osteoarthritis with chondromalacia patella and osteochondromata is related to his active service.

2. The Veteran's left knee osteoarthritis with chondromalacia patella and osteochondromata has been manifested by slight lateral instability.


CONCLUSIONS OF LAW

1. The criteria for service connection for right knee osteoarthritis with chondromalacia patella and osteochondromata have been met.  38 U.S.C.A. §§ 1101, 1131, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303, 3.304 (2013).

2. The criteria for an initial evaluation for left knee lateral instability of 10 percent, but no higher, have been met at this time.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Service Connection

The Veteran filed a claim of entitlement to service connection for a right knee condition in July 2008.  The Veteran contends that his current right knee condition, to include osteoarthritis with chondromalacia patella and osteochondromata, is a result of an injury he sustained in service, and that he is therefore entitled to service connection for his current right knee disability.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran has a current diagnosis of right knee osteoarthritis with chondromalacia patella and osteochondromata, as shown by X-ray findings documented in December 2007 treatment records from the Manchester VA Medical Center (VAMC).  The evidence contained in these treatment records is both competent and credible, and therefore the Board finds that the Veteran has a current right knee disability and the first element of his claim of entitlement to service connection is satisfied.  

The Veteran has a current diagnosis of osteoarthritis.  Arthritis is classified as "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Additionally, certain chronic diseases, such as arthritis, shall be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year after the date of separation from such service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

The Veteran's service treatment records contain a September 1980 report of diagnosis and treatment for a right knee injury.  This service treatment record is competent and credible evidence of a right knee injury during service, and therefore the Board finds that the Veteran sustained a right knee injury during service and the second element of his claim of entitlement to service connection is satisfied.

The Veteran was afforded a VA examination in connection with his claim in April 2009.  The examiner stated that the Veteran's right knee condition was less likely than not caused by or related to his service, as there were no specific records indicating right knee complaints during service.  

However, as noted above, the Veteran's service treatment records do contain evidence of a right knee injury.  

At the Veteran's November 1982 separation examination, he reported that his right knee hurt in the cold.  He also indicated on his Report of Medical History that he had swollen and painful joints, which the examiner indicated referred to his knees.  The record contains numerous VA treatment notes in which the Veteran reported experiencing knee pain, swelling, and a cracking sensation in his knees for the past several decades.  

The Veteran's reports of right knee symptoms are consistent throughout the evidence of record, and the Board finds that the Veteran's reports at his separation examination and throughout the course of his VA treatment constitute competent and credible evidence of continuous right knee symptoms since service. As such, the Veteran's right knee arthritis is presumed to have been incurred in service; the third element of his claim of entitlement to service connection is satisfied.  See Walker v. Shinseki, supra. 

II. Increased Rating

The Veteran contends that he is entitled to a disability rating in excess of 10 percent for his left knee osteoarthritis with chondromalacia patella and osteochondromata because this disability has worsened to a compensable degree since the effective date of his initial rating of 10 percent on July 14, 2008.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.   The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).   However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2013). 

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The Veteran's left knee osteoarthritis with chondromalacia patella and osteochondromata is rated under Diagnostic Code (DC) 5260-5003 as 10 percent disabling.  DC 5003 specifies that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.

The criteria for ratings on limitation of motion of the knee are in two groups, limitation of flexion and limitation of extension.  Limitation of flexion of a leg warrants a noncompensable evaluation if flexion is limited to 60 degrees, a 10 percent evaluation if flexion is limited to 45 degrees, a 20 percent evaluation if flexion is limited to 30 degrees or a 30 percent evaluation if flexion is limited to 15 degrees.  See 38 C.F.R. § 4.71a , Diagnostic Code 5260.  Limitation of extension of a leg warrants a noncompensable evaluation if extension is limited to 5 degrees, a 10 percent evaluation if extension is limited to 10 degrees, a 20 percent evaluation if extension is limited to 15 degrees, a 30 percent evaluation if extension is limited to 20 degrees, a 40 percent evaluation if extension is limited to 30 degrees or a 50 percent evaluation if extension is limited to 45 degrees.  See 38 C.F.R. § 4.71a , Diagnostic Code 5261.  Separate ratings may be awarded for limitation of flexion and limitation of extension of the same knee joint.  VAOPGCPREC 09-04 (Sept. 17, 2004).

The Veteran was afforded a VA examination in April 2009.  On examination, the Veteran had range of motion from 0 degrees extension to 125 degrees flexion.  The evidence of record contains no other range of motion findings during the period on appeal.  The Board finds that prior to June 2012, the Veteran had full extension and flexion to 125 degrees in his left knee.  The criteria for a compensable rating under DC 5260 or 5261 are not met.  Furthermore, the Veteran has already been assigned a 10 percent rating for painful motion in his left knee.  Thus, another rating under DC 5003 is not warranted.  In any event, this knee problem will be addressed below.  

VA's General Counsel has provided guidance concerning increased rating claims for knee disabilities.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63, 604 (1997).  In VAOPGCPREC 23-97, it was held that a veteran who has arthritis and instability of the knee might be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating must be based upon additional disability.  The Board finds that in this case a separate rating based upon the Veteran's additional disability caused by his left knee instability is warranted.  

Knee ligament instability and patellar subluxation are rated under DC 5257.  38 C.F.R. § 4.71a, DC 5257.  A 10 percent rating requires slight recurrent subluxation or lateral instability of a knee.  A 20 percent rating requires moderate subluxation or lateral instability of a knee.  A 30 percent evaluation is warranted for severe knee impairment with recurrent subluxation or lateral instability.  Id.  Subluxation of the patella is "incomplete or partial dislocation of the knee cap."  Rykhus v. Brown, 6 Vet. App. 354, 358 (1993) (citing Dorland's Illustrated Medical Dictionary at 1241, 1599 (27th edition 1988)).  

In rating instability, the Board observes that the words "slight," "moderate," and "severe," as used in the various diagnostic codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6. 

The Veteran's service treatment records, including his separation examination, contain multiple notes that the Veteran's left knee had a tendency to give way during certain activities, and an April 1982 service treatment record shows a diagnosis of left knee instability.  The Veteran has reported on multiple occasions throughout the course of his VA treatment that his left knee still gives way.  At the Veteran's April 2009 VA examination, the examiner noted the Veteran's history of the left knee giving way but did not find instability upon examination.  

The Board finds that the Veteran's statements in his current VA treatment records regarding his left knee giving way, as well as his service treatment records documenting his left knee instability, constitute competent and credible evidence of the Veteran's left knee instability.  The Board notes that no instability was elicited by the April 2009 VA examiner.  Where "moderate" or "severe" instability exists, the Board expects that such instability would have been apparent to the VA examiner.  Therefore, the Board finds that the Veteran's left knee instability rises to a "slight" level at this time, and as such a separate rating is warranted. 

III. Duties to Notify and Assist

The issue of a higher evaluation for the left knee will be addressed below.  The Veteran's claim of entitlement to service connection for his right knee disability has been granted.  Therefore, the Board finds that any error related to the duties to notify or assist on that claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

The Board has granted the Veteran a separate rating for his left knee osteoarthritis with chondromalacia patella and osteochondromata manifested by "slight" lateral instability.  The Board finds that VA has met all statutory and regulatory notice and duty to assist provisions as to this limited grant of a separate rating for the Veteran's left knee disability.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Id.  In this case, an August 2008 letter fully satisfied the duty to notify provisions prior to initial adjudication of the Veteran's claim in May 2009.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible. The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to this claim.  The Board notes that as the issue of a higher evaluation for the Veteran's left knee disability is being remanded, VA is directed below to obtain any outstanding treatment records from the Portsmouth and Manchester VA Medical Centers.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The RO provided the Veteran an appropriate VA examination in April 2009.  The Veteran has not reported receiving any recent treatment specifically for this condition, other than at VA and the private treatment mentioned above, records of which are in the file.  The April 2009 VA examination report is thorough and supported by VA outpatient treatment records.  The examination report provides sufficient evidence to apply the ratings schedule and to determine that the schedular rating is adequate to rate the disability for the period prior to June 2012.  The examination in this case is an adequate basis on which to adjudicate the Veteran's claim for a higher evaluation for his left knee disability for the period prior to June 2012.  

However, in June 2012 the Veteran alleged that his left knee disability had worsened.  There is also other evidence of record suggesting an increase in disability has occurred as compared to the April 2009 VA examination findings.  As there is objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected left knee disability since he was last examined, a new VA examination is required.  38 C.F.R. § 3.327(a).   This is addressed below.  


ORDERS

Entitlement to service connection for a right knee condition is granted.

Entitlement to a separate 10 percent rating for a left knee condition manifested by slight lateral instability is, to the limited extent, granted at this time.





REMAND

The Veteran claims that he is entitled to an initial evaluation in excess of 10 percent for his left knee osteoarthritis with chondromalacia patella and osteochondromata, as the condition has worsened since his initial disability rating was assigned in May 2009.  

The Veteran submitted a June 2012 statement, received by VA on June 25, 2012, reporting a worsening of his knee condition.  A June 2012 VA treatment record notes that the Veteran was experiencing worsening knee pain and had increased his intake of pain medication for his knees.  

The Veteran's only VA examination in connection with his claim of entitlement to service connection for his left knee condition took place in April 2009.  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  That April 2009 examination is adequate to evaluate the severity of the Veteran's left knee disorder for the period prior to June 2012.  However, it is inadequate to evaluate the severity of the Veteran's left knee disability for the period from June 2012 to the present.  Since that date, the Veteran has submitted statements and VA treatment notes indicating a worsening of his left knee condition.  Therefore, the Veteran must be afforded a new examination that is adequate to evaluate the current severity of his service-connected left knee condition (including knee instability). 

As the Board must remand in any case, any outstanding VA treatment records should be obtained, as the evidence of record indicates the Veteran has continued to receive VA treatment for his left knee condition during the pendency of his appeal. 

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding treatment records from the Portsmouth and Manchester VA Medical Centers from 2009 to the present.  If the requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain the records would be futile, this must be documented in the claims file and the Veteran notified.

2. After obtaining the above VA treatment records or determining they are not available, schedule the Veteran for appropriate examination to determine the current level of severity of his service-connected left knee disability.  Any and all studies deemed necessary should be completed, including X-rays.  The claims file must be made available to the examiner for review in conjunction with the examination and the examination report should reflect that such review is accomplished.  The examiner should report the current subjective and objective symptoms and manifestations associated with the Veteran's service-connected left knee disability.

3. After completion of the above and any additional development deemed necessary, readjudicate the Veteran's claim regarding the left knee (including whether the left knee has now "moderate" or "severe" instability).  If the issue on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


